     Case 1:20-cv-00854-NONE-EPG Document 42 Filed 01/07/21 Page 1 of 4


 1   Alex R. Straus (SBN 321366)
     GREG COLEMAN LAW PC
 2   16748 McCormick Street
 3   Los Angeles, CA 91436
     T: 917-471-1894
 4   alex@gregcolemanlaw.com

 5   Attorneys for Plaintiff
 6   [Names and addresses of additional Counsel for Plaintiffs on Signature Page]
 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
                                           Fresno Division
10

11     THOMAS MATTHEWS, individually and
       on behalf of all others similarly situated,
12                                                         Case No. 1:20-CV-00854-NONE-EPG
                          Plaintiff,
13             v.
                                                      JOINT STIPULATION TO STAY THE
14                                                                CASE
       RECKITT BENCKISER LLC and
15     RB HEALTH (US) LLC,

16                        Defendants.
17

18           WHEREAS, Defendants Reckitt Benckiser LLC and RB Health (US) LLC (“RB”) filed a
19
     Motion to Dismiss Plaintiff’s Amended Class Action Complaint (Dkt. 38, the “Motion”);
20
             WHEREAS, Plaintiff’s opposition to the Motion is currently due January 8, 2021;
21
             WHEREAS, Plaintiff’s case is one of three related class actions pending, the others being
22

23   Williams, et al. v. Reckitt Benckiser LLC, et al., 1:20-cv-23564 (S.D. Fla.) (the “Florida Action”),

24   and Angeles v. Reckitt Benckiser LLC, et al., 1:20-cv-07138 (S.D.N.Y.) (the “New York Action”);

25           WHEREAS, on October 2, 2020 and November 30, 2020, the parties participated in
26   voluntary mediation sessions with Jill Sperber of Judicate West Alternative Dispute Resolution.
27
     Following these mediation sessions, the parties reached an agreement on all substantive terms of a
28
                                                       1         JOINT STIPULATION TO STAY
     Case 1:20-cv-00854-NONE-EPG Document 42 Filed 01/07/21 Page 2 of 4


 1   nationwide class settlement in the Florida Action, that will encompass all of the claims, parties, and
 2   proposed class members in this Action, the New York Action, and the Florida Action;
 3
            WHEREAS, the parties are finalizing the Settlement Agreement and related documentation
 4
     that they anticipate executing and presenting for preliminary approval by the court in the Florida
 5
     Action by January 15, 2021, approval of which will result in the voluntary dismissal of this action
 6

 7   by Plaintiffs’ counsel in furtherance of the class settlement;

 8          WHEREAS, the parties jointly request a one hundred twenty (120) day stay in this action

 9   to permit the completion and execution of the Settlement Agreement;
10
            IT IS HEREBY STIPULATED, by and between Plaintiff and Defendants, by and through
11
     their undersigned counsel of record, subject to the Court’s approval, that the Court may enter its
12
     order as follows:
13
            1.      The case, including Plaintiff’s opposition to Defendants’ Motion, the Initial
14

15   Scheduling Conference, and all other pending deadlines, is stayed for one hundred twenty (120)

16   days from the date of this Stipulation, until May 10, 2021, pending further order of the Court;
17          2.      The Parties shall provide a status report to the Court in one hundred (100) days from
18
     the date of this Stipulation, until April 19, 2021.
19

20   Dated: January 7, 2021                         Respectfully submitted,

21                                           By:    /s/Alex R. Straus
22                                                  Alex R. Straus (SBN 321366)
                                                    GREG COLEMAN LAW PC
23                                                  16748 McCormick Street
                                                    Los Angeles, CA 91436
24                                                  T: 917-471-1894
                                                    alex@gregcolemanlaw.com
25

26                                                  Adam A. Edwards (pro hac vice)
                                                    Rachel Soffin (pro hac vice)
27                                                  Jonathan B. Cohen (pro hac vice)
                                                    William A. Ladnier (SBN 330334)
28
                                                           2      JOINT STIPULATION TO STAY
     Case 1:20-cv-00854-NONE-EPG Document 42 Filed 01/07/21 Page 3 of 4


 1                                      GREG COLEMAN LAW PC
                                        First Tennessee Plaza
 2                                      800 S. Gay Street, Suite 1100
 3                                      Knoxville, TN 37929
                                        Telephone: (865) 247-0080
 4                                      Facsimile: (865) 522-0049
                                        adam@gregcolemanlaw.com
 5                                      rachel@gregcolemanlaw.com
                                        jonathan@gregcolemanlaw.com
 6                                      will@gregcolemanlaw.com
 7
                                        Daniel K. Bryson (pro hac vice)
 8                                      Martha A. Geer (pro hac vice)
                                        Patrick M. Wallace (pro hac vice)
 9                                      WHITFIELD BRYSON LLP
                                        900 West Morgan Street
10
                                        Raleigh, NC 27603
11                                      Telephone: (919) 600-5000
                                        Facsimile: 919-600-5035
12                                      dan@whitfieldbryson.com
                                        martha@whitfieldbryson.com
13                                      pat@whitfieldbryson.com
14
                                        Matthew D. Schultz (pro hac vice)
15                                      LEVIN, PAPANTONIO, THOMAS,
                                        MITCHELL, RAFFERTY &
16                                      PROCTOR, PA
                                        316 S. Baylen St., Suite 600
17                                      Pensacola, FL 32502
                                        Telephone: (850) 435-7140
18
                                        Facsimile: (850) 436-6140
19                                      mschultz@levinlaw.com

20                                      Nick Suciu*
                                        BARBAT, MANSOUR, & SUCIU PLLC
21                                      1644 Bracken Rd.
22                                      Bloomfield Hills, MI 48302
                                        Telephone: (313) 303-3472
23                                      nicksuciu@bmslawyers.com

24                                      *Applications pro hac vice to be submitted
25                                      Attorneys for Plaintiff and the Class
26
                                        David T. Biderman
27                                      Steven K. Hwang.
                                        PERKINS COIE LLP
28                                      1888 Century Park East
                                            3        JOINT STIPULATION TO STAY
     Case 1:20-cv-00854-NONE-EPG Document 42 Filed 01/07/21 Page 4 of 4


 1                                      Suite 1700
                                        Los Angeles, CA 90067
 2                                      Telephone: 310.788.9900
 3                                      dbiderman@perkinscoie.com
                                        skhwang@perkinscoie.com
 4
                                        Lauren Watts Stanair (pro hac vice)
 5                                      PERKINS COIE LLP
                                        1201 Third Avenue, Suite 4900
 6                                      Seattle, WA 98101
 7                                      Telephone: 206.359.8000
                                        lstaniar@perkinscoie.com
 8
                                        Attorneys for Defendants
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            4        JOINT STIPULATION TO STAY
